Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered October 24, 2005, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to criminal sale of a controlled substance in the third degree. In accordance with the terms of the plea agreement, he was sentenced to SVa years in prison to be followed by two years of postrelease supervision. He now appeals the severity of the sentence.
We affirm. Notwithstanding his clean criminal record, defendant sold a considerable quantity of drugs to an undercover officer during two separate transactions. In view of this, and given that the sentence was agreed to as part of the plea agreement, we find no extraordinary circumstances or any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Reynoso, 11 AD3d 719, 720 [2004]; People v *1166Brown, 301 AD2d 797 [2003], lv denied 100 NY2d 560 [2003]). Therefore, the judgment is affirmed.
Cardona, EJ., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.